Citation Nr: 9918839	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  97-03 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for achalasia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from April 1964 to April 1966, 
including a period of service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Washington, D.C., Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to service 
connection for achalasia.  The veteran testified at a hearing 
before a hearing officer of the RO in August 1995.  In May 
1999, the veteran also testified at a hearing before a member 
of the Board sitting at Washington, D.C.

The veteran in his substantive appeal and during his hearing 
at the RO stated that he was not claiming service connection 
for achalasia as secondary to Agent Orange exposure.  


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  There is no competent medical evidence of record which 
establish a nexus between the achalasia and the veteran's 
military service.   


CONCLUSION OF LAW

The claim for entitlement to service connection for achalasia 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with respect to 
the veteran's claim of entitlement to service connection for 
achalasia is whether he has submitted a well-grounded claim 
for the benefits arising therefrom.  38 U.S.C.A. § 5107(a) 
(West 1991).  Pursuant to 38 U.S.C.A. § 5107(a), a person who 
submits a claim for benefits administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  A well-grounded claim is a plausible 
claim, one that is meritorious on its own or capable of 
substantiation.  Robinette v. Brown, 8 Vet.App. 69, 73-74 
(1995); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990). 

The United States Court of Appeals for Veterans Claims 
(Court) has further held that where the determinative issue 
involves either medical etiology or a medical diagnosis, 
competent medical evidence is ordinarily required to fulfill 
the well-grounded claim requirement of section 5107(a).  
Edenfield v. Brown, 8 Vet.App. 384, 388 (1995) (en banc). The 
three elements of a "well grounded" claim are: (1) evidence 
of a current disability as provided by a medical diagnosis; 
(2) evidence of incurrence or aggravation of a disease or 
injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, (3) a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  If the 
appellant has not presented a well-grounded claim, there is 
no statutory duty to assist the veteran.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. § 1110 (West 1991). 
In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

The available service personnel records indicate that the 
veteran served in the Republic of Vietnam.  The veteran's 
service medical records do not refer to complaints of or 
treatment for achalasia or symptoms associated thereto.  The 
service entrance examination in March 1964 showed that the 
veteran was 65 inches tall and weighed 149 pounds.  The 
report of medical examination dated in April 1966 and 
completed upon the veteran's separation from service shows 
that upon clinical evaluation, his abdomen and viscera were 
normal.  His weight was 150 pounds. The report of medical 
history also dated in April 1966 and completed by the veteran 
at the time of his separation, reveals that he indicated he 
did not then have, nor did he ever have, pain or pressure in 
the chest; frequent indigestion; stomach, liver or intestinal 
problems; or recent gain or loss of weight.

An enlistment examination, dated in January 1973,clinically 
evaluated the abdomen and viscera as normal.  The veteran's 
weight was 185 pounds.  There was no history or complaints 
regard a gastrointestinal or esophageal problems. 

A private upper gastrointestinal series dated in September 
1988 revealed findings, which were compatible with achalasia.  
The veteran continued to receive treatment intermittently at 
private facilities from 1988 to 1993 for achalasia.  In 
February 1989 he underwent esophageal motility.  A private 
consultation report dated in March 1989 shows that the 
veteran complained of dysphagia for both liquids and solids.  
He reported a 5 or 6 year history of symptoms.  He denied 
heart burn and weight loss.  The impression was probable 
achalasia.  An October 1990 report reflects a three year 
history of dysphagia with a 25-30 pound weight loss, which 
had been diagnosed as achalasia. 

VA outpatient treatment records dated from r 1994 to 1996 
shows that the veteran continued to receive treatment 
achalasia.  VA medical records dated in October 1994 shows 
that the veteran reported a history of esophageal spasms and 
that he had had esophageal dilation several times.  A VA 
medical record dated in March 1995 shows a provisional 
diagnosis of achalasia.  

The veteran testified at a hearing at the RO in August 
1995The veteran asserted that he was infected by a parasite 
during his period of active service and that this resulted in 
his current achalasia.  He also indicated that he had 
symptoms associated with achalasia during service in the 
Saigon area and in field hospitals.  He stated that he 
continued to have such symptoms subsequent to his discharge, 
but that a formal diagnosis hadn't been provided until 1989.

The veteran testified at a hearing before a member of the 
Board sitting at Washington, D. C. in May 1999.  The veteran 
indicated that he was first diagnosed with achalasia in 1988.  
He related that his symptoms began in 1969 or 1970 in the 
form of indigestion and trouble swallowing his food while 
stationed in Vietnam.  He indicated that he treated himself 
with Mylanta or Rolaids.  He stated that he was in Vietnam 
four to five months when the symptoms appeared.  He also 
referred to a private medical record in October 1990 wherein 
the doctor noted that the veteran had not lived in Brazil.  
The veteran stated that this was in reference to comments by 
the physician that the veteran had a parasite which caused 
the achalasia.  The veteran stated that he had obtained a 
second opinion that corroborated that the achalasia was the 
result of a parasite and that the parasite came from tropical 
areas. He further requested a stay of 60 day in order to 
submit these medical opinions to support his claim.  These 
medical records have not been received.

To summarize, the Board has considered the statements and 
testimony of the veteran.  Lay persons are considered 
competent to described an observation or symptoms of a 
disorder.  However, when there is a question of medical 
causation or diagnosis, only individuals with specialized 
training or knowledge are competent to render opinions.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  The veteran 
has no specialized medical training nor is it contended 
otherwise.  

In this regard, the service medical records reflect no 
evidence of achalasia or symptoms associated thereto.  
Additionally the examination in January 1973, more than six 
years after his release from active duty showed no pertinent 
abnormality.  The first clinical evidence of achalasia was in 
1988.  This is many years following the veteran's discharge 
from service. 

The veteran during his hearing indicated that he was going to 
submit medical opinions to support his contentions.  However, 
these records have not been received.  As such, a review of 
the current records shows that there is no competent medical 
evidence, which tends to establish a nexus between the 
veteran's service in Vietnam, to include possible indigenous 
parasites and the development of the achalasia.  As 
previously indicated, the Court has held that without such a 
nexus, the claim is not well grounded.  Caluza, id.  Since 
the veteran has not presented a well-grounded claim for 
service connection, the claim must be denied.

The Board finds that the information provided in the rating 
decision, statement of the case, supplemental statement of 
the case, and other correspondence from the RO, sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for achalasia.  Robinette 
v. Brown, 8 Vet.App. 69 (1995).  The Board also notes that, 
if the veteran submits competent medical evidence relating 
the achalasia to his active service, he may seek to reopen 
his service connection claim, subject to the requirement of 
submitting new and material evidence under 38 U.S.C.A. 
§ 5108(a) (West 1991).


ORDER

Entitlement to service connection for achalasia is denied.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

